 Case: 19-11009-BAH Doc #: 75 Filed: 05/13/21 Desc: Main Document                   Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW HAMPSHIRE

In re
        Shannon Michael Mollohan,                           Bk. No. 19-11009-BAH
              Debtor                                        Chapter 13

                DEBTOR’S MOTION TO RECLAIM INTERPLED FUNDS

NOW COMES Debtor Shannon M. Mollohan, by his attorney, Randall B. Clark, to move the

Court to return to him the funds that the Chapter 13 Trustee interpled to the Court on May 3,

2021.

        1      In January 2021 undersigned counsel (“Clark”) received from the Chapter 13

Trustee two checks, one for $6,580.38, the other for $364.50, representing a refund of the sums

that Debtor had paid to Trustee over the course of Debtor’s bankruptcy.

        2.     Through sloth and neglect, Clark failed to convey the checks to Debtor. This

failure was in no way Debtor’s fault.

        3.     On Saturday, May 1 Clark received via USPS a copy of Trustee’s affidavit dated

April 29. On Monday, May 3, before Clark had opportunity to respond, Trustee interpled

$6,944.88.

        4.     Debtor desires that these funds be returned to him. Clark also desires that Debtor

receive his money.

        WHEREFORE, Debtor Shannon Michael Mollohan requests that the Court return to him

the $6,944.88 that Trustee tendered to the Court on May 3, 2021.

                                                    Respectfully submitted,
                                                    SHANNON MICHAEL MOLLOHAN,
                                                    By his attorney,

Date:   May 13, 2021                                /s/ Randall B. Clark
                                                    Randall B. Clark
                                                    Bar No. BNH07615
                                                    80 West Hollis Road
                                                    Hollis, NH 03049
                                                    rbc@randallbclark.com
                                                    603-801-3039
